Joseph M. Marbly appeals a district court order that denied his petition for leave to file his civil rights complaint in which he sought to assert a claim, inter aha, under 42 U.S.C. §§ 1983 & 2000, et seq. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Plaintiff has filed numerous vexatious lawsuits. The district court enjoined plaintiff from filing further vexatious lawsuits, and this court affirmed the injunction. Marbly v. Kay, No. 00-1530, 2000 WL 1827783 (6th Cir. Dec.8, 2000). Nonetheless, plaintiff has attempted to file many more lawsuits. See, e.g., Marbly v. City of Southfield, No. 01-1778, 2001 WL 1587416 (6th Cir. Dec.11, 2001).
Here, plaintiff alleged only that he has been denied unemployment compensation benefits to which he is entitled. However, plaintiff does not allege that he has been denied procedural due process or any other constitutional right in state administrative proceedings. See Cuellar v. Texas Employment Comm’n, 825 F.2d 930, 934-36 (5th Cir.1987). Plaintiff alleged only in a conclusory manner that he was denied equal protection due to his race (African American). Under these circumstances, the district court properly denied plaintiffs petition for leave to file his complaint.
Accordingly, the district court’s order is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.